Case 1:19-cv-24411-BB Document 37 Entered on FLSD Docket 01/16/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-24411-BLOOM/Louis

 VERNON C. SMITH, individually, and
 VERNON EUGENE SMITH, as Executor
 of the Estate of Linda L. Smith, deceased,

        Plaintiffs,

 v.

 NCL (BAHAMAS) LTD., NCL
 AMERICA LLC d/b/a NCL AMERICA,
 and AKUA LLC d/b/a MAUI REEF
 ADVENTURES,

       Defendants.
 __________________________________/

                             ORDER SCHEDULING MEDIATION

        The mediation conference in this case shall be held on March 20, 2020, at 10:00 a.m. with

 Cori Flam Meltzer at 28 W Flagler Street, Suite 610, Miami, Florida 33130. On or before March

 23, 2020, the parties shall file a mediation report indicating whether all required parties were

 present. The report shall also indicate whether the case settled (in full or in part), the mediation

 was continued with the consent of the parties, or whether the mediator declared an impasse. The

 parties may not reschedule the mediation without leave of court.

        DONE AND ORDERED in Chambers at Miami, Florida, on January 16, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

 Copies to:
 Counsel of Record
